DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. The applicant argues that Frainie does not teach covering or applying materials on the flooring surface beyond the perimeter of the vinyl decal.  However, as broadly claimed, Frainie teaches a flooring surface 44 comprising a synthetic surface that is on top of a wood or wood similar surface that extends around the exterior of the final decal 10 or final portions that will be removed after the layers are applied on the decal itself and the surrounding border flooring layer 44 (paragraph 0028_.  The independent claims as written do not exclude this type of flooring surface nor do they require a permanent bond as argued.  Therefore, the rejections of the previous action are maintained.  Due to the terminal disclaimer filed 5/9/2022, the double patenting rejections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frainie et al. (US 2016/0075171 A1).
As to claim 1, Frainie et al. teaches a method for installing a graphic design on a flooring surface (abstract), the method comprising the steps of: applying a vinyl decal on at least a portion of the flooring surface, wherein the vinyl decal comprises a perimeter and wherein the graphic design is positioned within the perimeter of the vinyl decal (Figure 1); applying a first coat of a sealer both on the portion of the flooring surface covered by the vinyl decal and on an area of the flooring surface beyond the perimeter of the vinyl decal, drying the sealer and applying a coat of finish on both the portion of the flooring surface covered by the vinyl decal and the area of the flooring surface beyond the perimeter of the vinyl decal (para 0018-0019 where the decal is covered under several layers of floor finish, and alternatively, paras 0024 and 0027-0028.  The finish extends beyond the decal where permanent installation is necessary.
	As to claims 2-4, the finish may be oil or water based in para 0008 and urethane based in paras 0018 and 0024.  The examiner additionally takes official notice that polyurethane is extremely commonly used on wood floors, for example.
	As to claim 5, an adhesion promoter is applied as a bridge coat as broadly claimed in para 0023.
	As to claim 6, multiple layers of finish and sealer are applied as in paras 0018-0019, 0024 and 0027-0028 depending on the permanency of the decal.
	As to claims 7-8, multiple preparatory layers are applied in paras 0020-0021, such as the adhesive layer and any underlying finish on the receiving floor such as the sealants required in para 0019 by the Maple Flooring Manufacturer’s Association.
	As to claims 9-10, the floor may be synthetic or hardwood in para 0018.
	As to claims 11-17, these limitations are taught by Frainie et al. as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715